

115 HR 2886 IH: Children’s Act for Responsible Employment of 2017
U.S. House of Representatives
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2886IN THE HOUSE OF REPRESENTATIVESJune 12, 2017Ms. Roybal-Allard (for herself, Mr. Takano, Mr. Cicilline, Ms. DeLauro, Mr. Gallego, Mr. Grijalva, Ms. Lee, Mr. Lynch, Mr. Lowenthal, Mrs. Napolitano, Mr. Serrano, Mr. Schiff, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to strengthen the provisions relating to child labor.
	
 1.Short titleThis Act may be cited as the Children’s Act for Responsible Employment of 2017 or the CARE Act of 2017. 2.Amended DefinitionsSection 3(l) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(l)) is amended to read as follows:
			
 (l)Oppressive child labor means a condition of employment under which— (1)any employee who is 16 or 17 years of age is employed by an employer in any occupation found by the Secretary and by order declared to be particularly hazardous for the employment of children between such ages or detrimental to their health or well-being;
 (2)any employee who is 14 or 15 years of age is employed by an employer, unless the Secretary has determined that the employment is confined to periods which will not interfere with the schooling of the employee, and that the conditions of employment will not interfere with the health and well-being of the employee; or
 (3)any employee who is under 14 years of age is employed by an employer.. 3.Revised age requirement for child agricultural employment; repeal of waiver provision for hand harvest laborers (a)Revised age requirementSection 13(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(c)) is amended by striking paragraphs (1) and (2) and inserting the following:
				
 (1)The provisions of section 12 relating to child labor shall not apply to any employee under 18 years of age who is employed in agriculture by his or her parent, or by a person standing in the place of the parent, on a farm owned by the parent or person.
 (2)The provisions of section 12 relating to child labor shall not apply to any employee under 16 years of age who is employed by his or her parent, or by a person standing in the place of the parent, in employment other than agricultural employment, manufacturing, mining, or any other employment the Secretary finds to be particularly hazardous for the employment of a child 16 or 17 years of age or detrimental to their health or well-being..
 (b)Repeal of waiver provisionSection 13(c) of such Act (29 U.S.C. 213(c)) is further amended by striking paragraph (4) and redesignating paragraphs (5) through (7) as paragraphs (4) through (6), respectively.
 4.Increased civil penalties for child labor violationsParagraph (1) of section 16(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 216(e)(1)) is amended—
 (1)by striking person each place it appears and inserting employer; (2)in subparagraph (A)—
 (A)by striking not to exceed and inserting of; and (B)by amending clauses (i) and (ii) to read as follows:
					
 (i)not less than $500 and not more than $15,000 for each employee who was the subject of such a violation; or
 (ii)not less than $15,000 and not more than $50,000 with regard to each such violation that causes the serious injury, serious illness, or death of any employee under the age of 18 years, which penalty may be doubled where the violation is a repeated or willful violation.; and
 (3)in subparagraph (B) by striking the term serious injury means and inserting the terms serious injury and serious illness mean. 5.Special criminal penalties for certain aggravated child labor violationsSection 16 of the Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended—
 (1)in subsection (a), by striking Any person and inserting Except as provided in subsection (f), any person; and (2)by adding at the end the following:
				
 (f)Any person who repeatedly or willfully violates any of the provisions of section 12, and such violations result in or cause the death or serious injury or serious illness of an employee under 18 years of age at the time of such violation, shall be subject to imprisonment for not more than 5 years or a fine under title 18, United States Code, or both..
 6.Pesticide-related worker protection standardCongress finds and declares that the employment of children under the age of 18 in the occupation of a pesticide handler as defined in the worker protection standard for workers exposed to pesticides in part 170 of title 40, Code of Federal Regulations, is particularly hazardous to such children and detrimental to their health and well-being. The Secretary of Labor shall revise part 570 of title 29, Code of Federal Regulations, to prohibit the employment of a child under the age of 18 to perform any of the tasks or duties described in the definition of the term handler in section 170.3 of title 40, Code of Federal Regulations.
		7.Application of fair labor standards amendments
 (a)RulemakingThe Secretary of Labor may prescribe rules as necessary to implement the amendments made by sections 2 through 5 and the revision required by section 6. Any such rules issued shall take effect not later than 30 days after the date on which the such rules are published in the Federal Register.
 (b)ViolationsThe amendments made by sections 2, 3, 4, and 5 and the revision required by section 7 shall apply to violations of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) that occur after the date on which the rules issued under subsection (a) take effect.
 (c)Rule of constructionNothing in the amendments made by section 3, 4, or 5 or in the revision required by section 7 shall be construed to preempt any State law that provides protections or remedies for employees that are greater than the protections or remedies provided under such amendments or such revision.
			